Beck, C. J.
The answer alleges that the plaintiff is not the owner and rightful holder of the note and mortgage in suit, and that they were *710fully satisfied by payment to the owner and lawful holder thereof. The abstract filed by the plaintiff fails to allege or show that it contains all the evidence, _ the only attempt in that direction being a printed copy of the certificate, stating that the evidence to which the certificate is attached is all the evidence in the ease; but it is not alleged in any form that the abstract presents all of the evidence. But in addition to this the defendants filed an amended abstract, in which they allege that the plaintiff’s abstract is not a full and complete abstract of the evidence and proceedings had in the court below, and that no transcript of the reporter’s notes is'filed in the case and made apart of the record thereof. It is shown that other prodeedings in the cause are not set out in the record. The amended abstract is not denied by the plaintiff. It must, under rulos prevailing in such cases, be taken as correct, and as presenting the true condition of the transcript and abstract. The case therefore stands before us as a chancery case presented by the abstract -and transcript, which do not contain all the evidence and proceedings introduced and had in the court below. Under familiar rules and decisions of this court, the cause cannot be tried in this court. *
The decree of the district court must be affirmed.